Citation Nr: 0816077	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1953 to 
March 1956.  He died in June 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision.  The 
Board denied the appellant's appeal in May 2007, but that 
decision was partially vacated by the Court of Appeals for 
Veterans Claims in a December 2007 order, which instructed 
the Board to comply with the instructions in a Joint Motion 
for remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court order to partially vacate the Board's May 2007 
decision was premised on the fact that sufficient reasons and 
bases had not been provided addressing whether a VA medical 
opinion was warranted.  

The veteran died in June 2003, and the certificate of death 
lists malignant neoplasms of the prostate as the cause of his 
death.  At the time of his death, the veteran was service 
connected for herniated disc disease, a left knee disability, 
and a duodenal ulcer, and had been rated as totally disabled 
since September 1993.

In May 2004, a private doctor, Dr. Gerena Nieves, wrote that 
the veteran was hospitalized in the VA hospital on March 1, 
2002 due to upper gastrointestinal bleeding caused by the 
activation his ulcer, which required a blood transfusion.  
Dr. Gerena Nieves indicated that from a conversation with a 
VA hematologist/
oncologist he learned that the veteran had been "in 
prolonged treatment with prednisone which possibly affected 
his gastric mucosa, exacerbating his duodenal ulcer and 
causing the bleeding, which in turn caused severe anemia 
which had to be taken care of in emergency with blood 
transfusions, thermo-coagulation and injection of epinephrine 
in the duodenal ulcer to stop the hemorrhage which could have 
caused [the veteran's] death.

It appears that Dr. Gerena Nieves is suggesting that a 
service connected disability that was treated in the 
emergency room in March 2002 could have caused the veteran's 
death; although it is noted that the veteran did not die 
until June 2003 (more than a year after the emergency room 
visit) after a battle with prostate cancer.   

Nevertheless, the Joint Motion for remand apparently found 
that Dr. Gerena Nieves' opinion cleared the low threshold for 
meriting a VA medical opinion.  This should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records of the 
veteran from February 2002 to April 2003 
(and ensure that they include the 
emergency room records from March 2002 
that were referred to by Dr. Gerena Nieves 
in his May 2004 opinion).  

2.  The RO should then arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner.  After his or 
her review, the examiner must opine as to 
whether it is at least as likely as not 
(50 percent or greater) that any or all of 
the veteran's service connected 
disabilities (herniated disc disease, a 
left knee disability, and a duodenal 
ulcer) were either the principal or a 
contributory cause of the veteran's death.  
A complete rationale should be provided 
for any opinion expressed.  The examiner 
should also discuss the statement of Dr. 
Gerena Nieves suggesting that the 
veteran's duodenal ulcer may have caused 
his death, as well as the VA treatment 
records from May 2003 which note that the 
veteran had advanced stage prostate 
adenocarcinoma with brain metastasis.   

3. After the development of the claim has 
been completed, the RO should again review 
the record and readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

